FILED
                             NOT FOR PUBLICATION                            JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CARL DWAYNE BISHOP,                             No. 08-55193

               Petitioner - Appellant,           D.C. No. CV-04-00014-DSF

   v.
                                                 MEMORANDUM *
 ANTHONY HEDGPETH,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      Dale S. Fischer, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        California state prisoner Carl Dwayne Bishop appeals from the district

court’s order denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EOH/Research
       Bishop contends that the prosecutor’s statements during a pretrial interview

constituted a promise of leniency that rendered his confession involuntary.

However, “in most circumstances, speculation that cooperation will benefit the

defendant or even promises to recommend leniency are not sufficiently compelling

to overbear a defendant’s will.” United States v. Harrison, 34 F.3d 886, 891 (9th

Cir. 1994). The state court’s determination that Bishop’s statement was not

coerced was neither contrary to, nor an unreasonable application of, clearly

established federal law. See 28 U.S.C. § 2254(d)(1); Withrow v. Williams, 507
U.S. 680, 693-94 (1993) (providing factors relevant to evaluate possible coercion).

       We construe Bishop’s additional argument as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir.

R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104–05 (9th Cir. 1999) (per

curiam).

       AFFIRMED.




EOH/Research                              2                                      08-55193